UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-03280 PUBLIC SERVICE COMPANY OF COLORADO (Exact name of registrant as specified in its charter) Colorado 84-0296600 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1800 Larimer, Suite 1100, Denver, Colorado 80202 (Address of principal executive offices) Registrant’s telephone number, including area code: 303-571-7511 Securities registered pursuant to Section12(b)of the Act: None Securities registered pursuant to section 12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.xYesoNo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.oYesxNo Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. oLarge accelerated filer oAccelerated filer xNon-accelerated filer oSmaller Reporting Company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).o Yesx No As of Feb.28, 2011, 100 shares of common stock, par value $0.01 per share, were outstanding, all of which were held by Xcel Energy Inc., a Minnesota corporation. DOCUMENTS INCORPORATED BY REFERENCE Xcel Energy Inc.’s Definitive Proxy Statement for its 2011 Annual Meeting of Shareholders is incorporated by reference into PartIII of this Form10-K. Public Service Company of Colorado meets the conditions set forth in General Instructions I(1)(a)and (b)of Form10-K and is therefore filing this form with reduced disclosure format permitted by General Instruction I(2). INDEX PART I 3 Item 1 — Business 3 DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS 3 COMPANY OVERVIEW 6 ELECTRIC UTILITY OPERATIONS 6 Overview 6 Public Utility Regulation 7 Capacity and Demand 7 Energy Sources and Related Transmission Initiatives 7 Fuel Supply and Costs 9 Fuel Sources 10 Wholesale Commodity Marketing Operations 10 Summary of Recent Regulatory Developments 10 Electric Operating Statistics 13 NATURAL GAS UTILITY OPERATIONS 13 Public Utility Regulation 13 Capability and Demand 14 Natural Gas Supply and Costs 14 Natural Gas Operating Statistics 15 ENVIRONMENTAL MATTERS 15 EMPLOYEES 15 Item 1A — Risk Factors 16 Item 1B — Unresolved Staff Comments 23 Item 2 — Properties 24 Item 3 — Legal Proceedings 25 Item 4 — Reserved 25 PART II 25 Item 5 — Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 Item 6 — Selected Financial Data 25 Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A — Quantitative and Qualitative Disclosures About Market Risk 28 Item 8 — Financial Statements and Supplementary Data 30 Item 9 — Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 76 Item 9A — Controls and Procedures 76 Item 9B — Other Information 77 PART III 77 Item 10 — Directors, Executive Officers and Corporate Governance 77 Item 11 — Executive Compensation 77 Item 12 — Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 77 Item 13 — Certain Relationships and Related Transactions, and Director Independence 77 Item 14 — Principal Accountant Fees and Services 77 PART IV 78 Item 15 — Exhibits, Financial Statement Schedules 78 SIGNATURES 82 This Form10-K is filed by PSCo.PSCo is a wholly owned subsidiary of Xcel Energy Inc. Additional information on Xcel Energy is available in various filings with the SEC.This report should be read in its entirety. 2 Index PARTI Item l — Business DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS Xcel Energy Subsidiaries and Affiliates NCE New Century Energies,Inc. NSP-Minnesota Northern States Power Company, a Minnesota corporation NSP-Wisconsin Northern States Power Company, a Wisconsin corporation PSCo Public Service Company of Colorado, a Colorado corporation PSRI P.S.R. Investments,Inc., a manager of corporate-owned life insurance policies SPS Southwestern Public Service Company, a New Mexico corporation utility subsidiaries NSP-Minnesota, NSP-Wisconsin, PSCo, SPS WYCO WYCO DevelopmentLLC, a joint venture formed between Xcel Energy andColorado Interstate Gas Company to develop and lease natural gas pipeline, storage, and compression facilities Xcel Energy Xcel Energy Inc., a Minnesota corporation Federal and State Regulatory Agencies AQCC Colorado Air Quality Control Commission CAPCD Colorado Air Pollution Control Division CPUC Colorado Public Utilities Commission.The state agency that regulates the retail rates, services and other aspects of PSCo’s operations in Colorado.The CPUC also has jurisdiction over the capital structure and issuance of securities by PSCo. CSB U.S. Chemical Safety Board DOI U.S. Department of the Interior EPA United States Environmental Protection Agency FERC Federal Energy Regulatory Commission.The U.S. agency that regulates the rates and services for transportation of electricity and natural gas; the sale of wholesale electricity, in interstate commerce, including the sale of electricity at market-based rates; hydroelectric generation licensing; and accounting requirements for utility holding companies, service companies, and public utilities. IRS Internal Revenue Service NERC North American Electric Reliability Corporation.A self-regulatory organization, subject to oversight by the FERC and government authorities in Canada, to develop and enforce reliability standards. OCC Office of Consumer Counsel OSHA Occupational Safety and Health Administration SEC Securities and Exchange Commission Electric, Purchased Gas and Resource Adjustment Clauses DSM Demand side management.Energy conservation and weatherization program for low-income customers. DSMCA Demand side management cost adjustment.A clause permitting PSCo to recover demand side management costs over five years while non-labor incremental expenses and carrying costs associated with deferred DSM costs are recovered on an annual basis.Costs for the low-income energy assistance program are recovered through the DSMCA. ECA Retail electric commodity adjustment.Allows PSCo to recover its actual fuel and purchased energy expense in a calendar year to a benchmark formula.Short-term sales margins and margins from the sale of SO2 allowances are shared with retail customers through the ECA. GCA Gas cost adjustment.Allows PSCo to recover its actual costs of purchased natural gas and natural gas transportation.The GCA is revised monthly to coincide with changes in purchased gas costs. PCCA Purchased capacity cost adjustment.Allows PSCo to recover from retail customers for all purchased capacity payments to power suppliers.Capacity charges are not included in PSCo’s electric rates or other recovery mechanisms. 3 Index PDRA Partial Decoupling Rate Adjustment.A clause included in PSCo’s retail natural gas schedules that recovers revenue lost to decreasing use per customer beyond a threshold. QSP Quality of service plan.Provides for bill credits to retail customers if the utility does not achieve certain operational performance targets and/or specific capital investments for reliability.The current QSP for the PSCo electric utility provides for bill credits to customers based on operational performance standards through Dec.31, 2012. RES Renewable energy standard RESA Renewable energy standard adjustment SCA Steam cost adjustment.Allows PSCo to recover the difference between its actual cost of fuel and the amount of these costs recovered under its base steam service rates.The SCA is revised annually to coincide with changes in fuel costs. TCA Transmission cost adjustment.Provides for the recovery of transmission plant revenue requirements. Other Terms and Abbreviations AFUDC Allowance for funds used during construction.Defined in regulatory accounts as non-cash accounting convention that represents the estimated composite interest costs of debt and a return on equity funds used to finance construction.The allowance is capitalized in property accounts and included in income. ALJ Administrative law judge.A judge presiding over regulatory proceedings. APBO Accumulated Postretirement Benefit Obligation ARO Asset retirement obligation.Obligations associated with the retirement of tangible long-lived assets and the associated asset retirement costs. ASC FASB Accounting Standards Codification BAL Balancing authority BART Best Available Retrofit Technology BTA Best Technology Available CAA Clean Air Act CACJA Clean Air Clean Jobs Act CAMR Clean Air Mercury Rule CIPS Critical Infrastructure Protection Standards CO2 Carbon dioxide COLI Corporate-owned life insurance Codification FASB Accounting Standards Codification CPCN Certificate of Public Convenience and Necessity CWIP Construction work in progress derivative instrument A financial instrument or other contract with all three of the following characteristics: ● An underlying and a notional amount or payment provision or both; ● Requires no initial investment or an initial net investment that is smaller than would be required for other types of contracts that would be expected to have a similar response to changes in market factors; and ● Terms require or permit a net settlement, can be readily settled net by means outside the contract or provide for delivery of an asset that puts the recipient in a position not substantially different from net settlement. distribution The system of lines, transformers, switches and mains that connect electric and natural gas transmission systems to customers. ETR Effective tax rate FASB Financial Accounting Standards Board GAAP Generally accepted accounting principles generation The process of transforming other forms of energy, such as nuclear or fossil fuels, into electricity.Also, the amount of electric energy produced, expressed in MW (capacity) or MW hours (energy). GHG Greenhouse gas JOA Joint operating agreement among Xcel Energy’s utility subsidiaries LIBOR London Interbank Offered Rate MACT Maximum Achievable Control Technology mark-to-market The process whereby an asset or liability is recognized at fair value. MISO Midwest Independent Transmission System Operator Moody’s Moody’s Investor Services 4 Index native load The customer demand of retail and wholesale customers whereby a utility has an obligation to serve: e.g., an obligation to provide electric or natural gas service created by statute or long-term contract. natural gas A naturally occurring mixture of hydrocarbon and non-hydrocarbon gases found in porous geological formations beneath the earth’s surface, often in association with petroleum.The principal constituent is methane. NAV Notice of alleged violation NOx Nitrogen oxide nonutility All items of revenue, expense and investment not associated, either by direct assignment or by allocation, with providing service to the utility customer. NOPR Notice of proposed rulemaking O&M Operating and maintenance OCI Other comprehensive income PBRP Performance-based regulatory plan.An annual electric earnings test, an electric quality of service plan and a natural gas quality of service plan established by the CPUC. PCB Polychlorinated biphenyl PJM PJM Interconnection, LLC PPA Purchased power agreement Provident Provident Life & Accident Insurance Company PRP Potentially responsible party PV Photovoltaic rate base The investor-owned plant facilities for generation, transmission and distribution and other assets used in supplying utility service to the consumer. REC Renewable energy credit RFP Request for proposal ROE Return on equity ROFR Right of first refusal RPS Renewable Portfolio Standard.A regulation that requires the increased production of energy from renewable energy sources, such as wind, solar, biomass, and geothermal. RTO Regional Transmission Organization.An independent entity, which is established to have “functional control” over a utility’s electric transmission systems, in order to provide non-discriminatory access to transmission of electricity. SCR Selective Catalytic Reduction SIP State Implementation Plan SO2 Sulfur dioxide Standard& Poor’s Standard& Poor’s Ratings Services unbilled revenues Amount of service rendered but not billed at the end of an accounting period.Cycle meter-reading practices result in unbilled consumption between the date of last meter reading and the end of the period. Underlying A specified interest rate, security price, commodity price, foreign exchange rate, index of prices or rates, or other variable, including the occurrence or nonoccurrence of a specified event such as a scheduled payment under a contract. WECC Western Electricity Coordinating Council wheeling or transmission An electric service wherein high voltage transmission facilities of one utility system are used to transmit power generated within or purchased from another system. Measurements Btu British thermal unit.A standard unit for measuring thermal energy or heat commonly used as a gauge for the energy content of natural gas and other fuels. KV Kilovolts (one KV equals one thousand volts) KW Kilowatts (one KW equals one thousand watts) KWh Kilowatt hours MMBtu One million Btus MW Megawatts (one MW equals one thousand KW) Volt The unit of measurement of electromotive force.Equivalent to the force required to produce a current of one ampere through a resistance of one ohm.The unit of measure for electrical potential.Generally measured in kilovolts. Watt A measure of power production or usage. 5 Index COMPANY OVERVIEW PSCo was incorporated in 1924 under the laws of Colorado.PSCo is an operating utility engaged primarily in the generation, purchase, transmission, distribution and sale of electricity in Colorado.The wholesale customers served by PSCo comprised approximately 20 percent of its total sales in 2010.PSCo also purchases, transports, distributes and sells natural gas to retail customers and transports customer-owned natural gas.PSCo provides electric utility service to approximately 1.4 million customers and natural gas utility service to approximately 1.3 million customers.All of PSCo’s retail electric operating revenues were derived from operations in Colorado during 2010.Generally, PSCo’s earnings contribute approximately 45 percent to 55 percent of Xcel Energy’s consolidated net income. PSCo owns the following direct subsidiaries: 1480 Welton,Inc., and United Water Company, both of which own certain real estate interests; and Green and Clear Lakes Company, which owns water rights and certain real estate interests.PSCo also owns PSRI, which held certain former employees’ life insurance policies.Following settlement with the IRS during 2007, such policies were terminated.PSCo also holds a controlling interest in several other relatively small ditch and water companies. PSCo conducts its utility business in the following reportable segments: regulated electric utility, regulated natural gas utility and all other.Comparative segment revenues, income from continuing operations and related financial information are set forth in Note 15 to the consolidated financial statements for further discussion. PSCo focuses on growing through investments in electric and natural gas rate base to 1) meet growing customer demands, 2) comply with environmental and renewable energy initiatives and 3) maintain or increase reliability and quality of service to customers.PSCo files periodic rate cases, establishes formula rate or automatic rate adjustment mechanisms with state and federal regulators to earn a return on its investments and recover costs of operations.Environmental leadership is a strategic priority for PSCo.Our environmental leadership strategy is designed to meet customer and policy maker expectations while creating shareholder value. ELECTRIC UTILITY OPERATIONS Overview Environmental Regulations, Climate Change and Clean Energy — Electric utilities are subject to a significant array of environmental regulations.Further, there are significant future environmental regulations under consideration to encourage the use of clean energy technologies and regulate emissions of GHGs to address climate change. While environmental regulations, climate change and clean energy continue to evolve, PSCo has undertaken a number of initiatives to meet current and prepare for potential future regulations, reduce GHG emissions and respond to state renewable and energy efficiency goals.Although the impact of climate change policy on PSCo will depend on the specifics of state and federal policies, legislation and regulation, we believe that, based on prior state commission practice, PSCo would be granted the authority to recover the cost of these initiatives through rates. Utility Competition — The FERC has continued its efforts to promote more competitive wholesale markets through open-access transmission and other means.As a consequence, PSCo and its wholesale customers can purchase generation resources from competing wholesale suppliers and use the transmission systems of the utility subsidiaries on a comparable basis to the utility subsidiaries to serve their native load. Transmission— In June 2010, the FERC issued a NOPR that would eliminate any preferential right at the federal level for an incumbent transmission provider to construct new transmission facilities in its service territory (referred to as a ROFR).The NOPR is pending FERC action.Irrespective of the NOPR, the utility subsidiaries are pursuing several new transmission facility projects. PSCo supports the continued development of wholesale competition and non-discriminatory wholesale open access transmission services.The FERC has approved the open access transmission planning processes for the PSCo. Alternative Energy Options— PSCo’s industrial and large commercial customers have some ability to own or operate facilities to generate their own electricity.In addition, customers may have the option of substituting other fuels, such as natural gas or steam/chilled water for heating, cooling and manufacturing purposes, or the option of relocating their facilities to a lower cost region.While PSCo faces these challenges, its rates are competitive with currently available alternatives. 6 Index Public Utility Regulation Summary of Regulatory Agencies and Areas of Jurisdiction— PSCo is regulated by the CPUC with respect to its facilities, rates, accounts, services and issuance of securities.PSCo is regulated by the FERC with respect to its wholesale electric operations, accounting practices, hydroelectric licensing, wholesale sales for resale, the transmission of electricity in interstate commerce, compliance with mandatory NERC electric reliability standards and certain natural gas transactions in interstate commerce.PSCo has received authorization from the FERC to make wholesale electricity sales at market-based prices (see Summary of Recent Federal Regulatory Developments - Market-Based Rate Rules discussion); however, PSCo withdrew its market-based rate authority with respect to sales in its own and affiliated operating company control areas. Fuel, Purchased Energy and Conservation Cost-Recovery Mechanisms— PSCo has several retail adjustment clauses that recover fuel, purchased energy and other resource costs: ● ECA— The ECA recovers fuel and purchase power costs.Short-term sales margins and margins from the sale of SO2 allowances are shared with retail customers through the ECA.The ECA mechanism is revised quarterly. ● PCCA— The PCCA allows for recovery of purchased capacity payments for power purchase agreements.Effective January 2011, the PCCA recovers the revenue requirement associated with the purchase of two facilities formerly under power purchase agreement:Blue Spruce Energy Center and Rocky Mountain Energy Center. ● SCA— The SCA allows PSCo to recover the difference between its actual cost of fuel and the amount of these costs recovered under its base steam service rates.The SCA rate is revised annually on January1, as well as on an interim basis to coincide with changes in fuel costs. ● DSMCA— The DSMCA clause permits PSCo to recover DSM and interruptible service option credit costs on a concurrent basis and performance initiatives based on achieving various energy savings goals.Beginning 2010, the CPUC approved recovery of the full amount of DSM-related costs through the combination of base rates and a DSMCA tracker mechanism. ● RESA— The RESA recovers the incremental costs of compliance with the RES and is set at its maximum level of 2percent of the customer’s total bill. ● Wind Source Service— The Wind Source Service is a premium service for those customers who voluntarily choose to contribute funds for the acquisition of additional renewable resources beyond the level of PSCo’s resource plan.Wind Energy Service customers pay a charge that is in addition to the rates paid by other customers. ● TCA— The TCA provides for the recovery outside of rate cases of transmission plant revenue requirements and allows for a return on CWIP for transmission investments. PSCo recovers fuel and purchased energy costs from its wholesale electric customers through a fuel cost adjustment clause approved by the FERC.PSCo’s wholesale customers have agreed to pay the full cost of renewable energy purchase and generation costs through a fuel clause and in exchange receive renewable energy credits associated with those resources. PBRP and QSP Requirements— PSCo currently operates under an electric PBRP.This regulatory plan includes an electric QSP that provides for bill credits to customers if PSCo does not achieve certain performance targets relating to electric reliability and customer service through 2012.PSCo regularly monitors and records as necessary an estimated customer refund obligation under the PBRP.In Aprilof each year following the measurement period, PSCo files its proposed rate adjustment under the PBRP.The CPUC conducts proceedings to review and approve these rate adjustments annually. Capacity and Demand The uninterrupted system peak demand for PSCo’s electric utility for each of the last three years and the forecast for 2011, assuming normal weather, is listed below. System Peak Demand (in MW) 2011 Forecast The peak demand for PSCo’s system typically occurs in the summer.The 2010 uninterrupted system peak demand for PSCo occurred on July 14, 2010. Energy Sources and Related Transmission Initiatives PSCo expects to meet its system capacity requirements through existing power plants, power purchases, new generation facilities, DSM options and phased expansion of existing generation at select power plants. 7 Index Purchased Transmission Services— In addition to using its own transmission system, PSCo has contracts with regional transmission service providers to deliver power and energy to PSCo’s customers. Purchased Power — PSCo has contracts to purchase power from other utilities and independent power producers.Capacity is the measure of the rate at which a particular generating source produces electricity.Energy is a measure of the amount of electricity produced from a particular generating source over a period of time.Long-term purchase power contracts typically require a periodic payment to secure the capacity from a particular generating source and a charge for the associated energy actually purchased. PSCo also makes short-term purchases to replace generation from company-owned units that are unavailable due to maintenance and unplanned outages, to comply with minimum availability requirements, to obtain energy at a lower cost and for various other operating requirements. Resource Plan — In October2009, the CPUC approved PSCo’s acquisitions of the resource plan filed which includes 900MW of additional intermittent renewable energy resources (wind and PV solar) and approximately 280MW of “new technology” renewable energy sources.The CPUC also approved the selection of approximately 900 MW of traditional gas-fired resources. Gas-fired Resources In October 2010, the CPUC approved the acquisition of approximately 900 MW of gas-fired generation from subsidiaries of Calpine Corporation and the cost recovery settlement.In its approval, the CPUC required PSCo to file a rate case by April 30, 2012 to move the investment into rate base.The revenue requirements associated with the asset acquisition will continue to be recovered through the PCCA until final rates are implemented.The PCCA went into effect on Jan. 1, 2011.Fuel costs will continue to flow through the ECA.The acquisition closed on Dec. 6, 2010, and the related PPAs for the Blue Spruce Energy Center and Rocky Mountain Energy Center were terminated effective that date.See Note 18 to the consolidated financial statements for further discussion. Solar Resources In 2010, PSCo filed an amendment to the approved resource plan to reduce the amount of solar resources (combination of PV solar and new technology renewable energy resources) to 60 MW and to seek new bids for 200 MW of wind power due to the combination of the transmission line delay and changed market circumstances.The matter has been referred to an ALJ with direction to resolve the matter by May 2011. RES — In March 2010, Colorado enacted a law that increases the RES and now mandates that at least 30 percent of energy sales to be supplied by renewable energy for PSCo and removes the solar standard and replaces it with a distributed generation standard.Within the distributed generation standard, at least one-half of the distributed generation must be retail distributed generation, i.e., generation that is on customer premises behind the customer meter.The law requires that PSCo generate or cause to be generated electricity from renewable resources equaling: ● At least 12 percent of its retail sales for the years 2011 through 2014; ● At least 20 percent of its retail sales for the years 2015 through 2019; and ● At least 30 percent of its retail sales for the years 2020 and thereafter. In addition, distributed generation must equal: ● At least 1 percent of retail sales in the years 2011 and 2012 and 1.25 percent of retail sales in the years 2013 and 2014; ● At least 1.75 percent of retail sales in the years 2015 and 2016 and 2 percent of retail sales in the years 2017, 2018 and 2019; and ● At least 3 percent of retail sales in the years 2020 and thereafter. The CPUC has discretion to review the reasonableness of the increase in the distributed generation percentage in 2014.PSCo believes that its forecasted plan acquisitions of renewable resources only need minor modification to comply with the new standard. CACJA — The CACJA was signed into law in April 2010.The CACJA required PSCo to file a comprehensive plan to reduce annual emissions of NOx by at least 70 to 80 percent or greater from 2008 levels by 2017 from the coal-fired generation identified in the plan.The plan was required to consider both current and reasonably foreseeable CAA requirements and allows PSCo to propose emission controls, plant refueling, or plant retirement of at least 900 MW of coal-fired generating units in Colorado by Dec. 31, 2017.The legislation further encourages PSCo to submit long-term gas contracts to the CPUC for approval.The CACJA permits the CPUC to consider interim rate increases after Jan. 1, 2012, while the rate filing is pending and allows for multi-year rate plans. 8 Index In December 2010, the CPUC approved the following: ● Shutdown Cherokee Units 1 and 2 in 2011 and Cherokee Unit 3 (365 MW in total) by the end of 2015, after a new natural gas combined-cycle unit is built at Cherokee Station (569 MW); ● Fuel-switch Cherokee Unit 4 (352 MW) to natural gas by 2017; ● Shutdown Arapahoe Unit 3 (45 MW) and fuel-switch Unit 4 (352 MW) in 2013 to natural gas; ● Shutdown Valmont Unit 5 (186 MW) in 2017; ● Install SCR for controlling NOx and a scrubber for controlling SO2 on Pawnee Station in 2014; ● Install SCR on Hayden Unit 1 in 2015 and Hayden Unit 2 in 2016; and ● Convert Cherokee Unit 2 and Arapahoe Unit 3 to synchronous condensers to support the transmission system. The CPUC provided for recovery on CWIP in rate base in each rate case and deferred accounting of accelerated depreciation costs.PSCo needs to make applications for detailed cost review before commencing each phase of the plan.The CPUC also encouraged PSCo to hold stakeholder meetings to discuss issues around a multi-year rate plan.In January 2011, the AQCC unanimously approved incorporation of the CACJA plan into Colorado’s regional haze SIP.See Note 13 to the consolidated financial statements for further discussion.The Colorado state legislature must approve the SIP, which will contain provisions of the CACJA approved by the CPUC.Unless changed by the legislature during its review process, the SIP (including the CACJA plan) will be sent to the EPA for incorporation into federal CAA regulations.The total investment associated with the adopted plan is approximately $1.0 billion over the next seven years.The rate impact of the proposed plan is expected to increase future bills on average by 2 percent annually. San Luis Valley-Calumet-Comanche Unit3 Transmission Project — In May 2009, PSCo and Tri-State Generation and Transmission Association filed a joint application with the CPUC for a project for 230 KV and 345 KV line and substation construction.The line is intended to assist in bringing solar power in the San Luis Valley to load.The line was originally expected to be placed in-service in 2013; however, that appears unlikely now due to delays in the siting and permitting of the line.Several landowners oppose this transmission line, including two large ranches.In November 2010, the ALJ issued a recommended decision granting the CPCN but proposing a significant refund obligation if the line was not heavily utilized ten years after it was in service.Several parties, including PSCo, filed exceptions to the recommended decision.The CPUC deliberated on the exceptions to the recommended decision and granted the CPCN without the refund obligation recommended by the ALJ.A written decision will follow. SmartGridCity™ CPCN — As part of the PSCo electric rate case, the CPUC included recovery of the revenue requirements associated with the $45 million of capital and $4 million O&M costs incurred by PSCo to develop and operate SmartGridCity™, subject to refund, and ordered PSCo to file for a CPCN for that project. In February 2011, the CPUC approved the CPCN and allowed recovery of approximately $28 million of the capital cost and 100 percent of the O&M costs and ordered PSCo to file for a rate reduction in April 2011 to reflect the lower level of capital in rate base.The CPUC seeks additional information regarding the future plans to utilize SmartGridCity™ in an application to recover the additional capital.PSCo believes that it will be able to satisfy that requirement. Fuel Supply and Costs The following table shows the delivered cost per MMBtu of each significant category of fuel consumed for electric generation, the percentage of total fuel requirements represented by each category of fuel and the total weighted average cost of all fuels. Weighted Coal Natural Gas Average Cost Percent Cost Percent Fuel Cost $ 85 % $ 15 % $ 82 18 84 16 See Item 1A for further discussion. 9 Index Fuel Sources Coal— Coal inventory levels may vary widely among plants.However, PSCo normally maintains approximately 41 days of coal inventory at each plant site.Coal supply inventories at Dec.31, 2010 and 2009 were approximately 34 and 68days usage, respectively, based on the maximum burn rate for all of PSCo’s coal-fired plants.PSCo’s generation stations use low-sulfur western coal purchased primarily under contracts with suppliers operating in Colorado and Wyoming.During 2010 and 2009, PSCo’s coal requirements for existing plants were approximately 11.2 million and 9.2million tons, respectively. PSCo has contracted for coal suppliers to supply 84 percent of its coal requirements in 2011, 53percent of its coal requirements in 2012 and 22percent of its coal requirements in 2013.Any remaining requirements will be filled through an RFP process or through over-the-counter transactions. PSCo has coal transportation contracts that provide for delivery of 100percent of its coal requirements in 2011, 67 percent of its coal requirements in 2012 and 66percent of its coal requirements in 2013.Coal delivery may be subject to short-term interruptions or reductions due to operation of the mines, transportation problems, weather, and availability of equipment. Natural gas— PSCo uses both firm and interruptible natural gas and standby oil in combustion turbines and certain boilers.Natural gas supplies for PSCo’s power plants are procured under contracts to provide an adequate supply of fuel.The supply contracts expire in various years from 2011 through 2021.The transportation and storage contracts expire in various years from 2011 to 2040.The majority of natural gas supply contracts have pricing features tied to changes in various natural gas indices.PSCo hedges a portion of that risk through financial instruments.See Note 10 to the consolidated financial statements for further discussion.Most transportation contract pricing is based on FERC approved transportation tariff rates. These transportation rates are subject to revision based upon FERC approval of changes in the timing or amount of allowable cost recovery by providers.Certain natural gas supply and transportation agreements include obligations for the purchase and/or delivery of specified volumes of natural gas or to make payments in lieu of delivery.At Dec.31, 2010, PSCo’s commitments related to supply contracts were approximately $817 million and transportation and storage contracts were approximately $1.0 billion. Wholesale Commodity Marketing Operations PSCo conducts various wholesale marketing operations, including the purchase and sale of electric capacity, energy and energy related products.PSCo uses physical and financial instruments to reduce commodity price and credit risk and hedge supplies and purchases.See Item 7A for further discussion. Summary of Recent Federal Regulatory Developments The FERC has jurisdiction over rates for electric transmission service in interstate commerce and electricity sold at wholesale, hydro facility licensing, natural gas transportation, accounting practices, and certain other activities of Xcel Energy’s utility subsidiaries, and enforcement of NERC mandatory electric reliability standards.State and local agencies have jurisdiction over many of PSCo’s utility activities, including regulation of retail rates and environmental matters.In addition to the matters discussed below, see Note 12 to the consolidated financial statements for further discussion. 10 Index FERC Penalty Guidelines Issued — The Energy Act required the FERC to adopt new regulations to implement various aspects of the Energy Act.Violations of FERC rules are potentially subject to enforcement action by the FERC including financial penalties up to $1 million per day per violation. In September 2010, the FERC issued a policy statement establishing guidelines to determine the financial penalties that would be applied for violations of FERC statutes, rules and orders, including violations of NERC mandatory reliability standard violations investigated by the FERC.The guidelines establish a base violation level for various types of violations, plus mitigating or aggravating factor adders and multipliers, depending on the nature and severity of the violation.Penalties range between a minimal amount and $72.5 million based on an application of a multiplier.The guidelines indicate that the FERC can deviate from the guidelines in its discretion.The guidelines can apply to any investigation where the FERC staff has not begun settlement negotiations regarding an alleged violation. While Xcel Energy cannot predict the ultimate impact new FERC regulations will have on its operations or financial results, Xcel Energy is taking actions that are intended to comply with and implement new FERC rulesand regulations as they become effective. NERC Electric Reliability Standards Compliance Compliance Audits and Self Reports In2008, PSCo was subject to an audit of its compliance with the NERC and regional reliability standards by the WECC, the NERC regional entity for the PSCo system.In October 2008, the WECC auditors issued their final audit report on PSCo’s compliance with certain NERC mandatory electric reliability standards.The report found a possible violation of one reliability standard related to relay maintenance. In 2008, PSCo filed self-reports with the WECC relating to failure to complete certain generation station battery tests, relay maintenance intervals and record keeping associated with certain CIPS.In 2009, PSCo reached agreement with the WECC that would resolve the open 2008 audit finding and the 2008 self reports by payment of a non-material penalty.In February 2010, PSCo executed a definitive settlement agreement.This settlement agreement has been approved by the NERC and was filed for FERC approval in December 2010.In January 2011, the FERC issued an order accepting the NERC approval with no further action. In March 2010, the WECC conducted a compliance spot check to evaluate compliance with the NERC CIPS.The regional entity issued a non-public final report in August 2010 alleging violations of certain CIPS requirements, including certain violations common to all Xcel Energy utility subsidiaries.Xcel Energy disputes the alleged violations and is working to resolve the issues.To what extent the regional entities or NERC may seek to impose penalties for violations of CIPS is unknown at this time. In July 2010, the WECC issued a non-public NAV related to (1) two alleged non-common CIPS violations identified in the joint CIPS spot-check, and (2) two violations self-reported by PSCo 2010 related to certain BAL standards.The WECC NAV proposed a non-material penalty.PSCo requested that the proceedings be deferred to allow settlement negotiations to resolve the NAV.The matter is now in settlement discussions.Based on these discussions, a second self-report similar to one of the previously filed BAL self-reports was filed 2010, and this report will be resolved along with the other matters pending with WECC.None of the alleged or self-reported violations is expected to result in a material penalty. In November 2010, PSCo filed self-reports with the WECC regarding potential violations of certain NERC CIPS.Additional self-reports of potential violations of CIPS were filed in January 2011.Based on the issues identified with CIPS compliance, the utility subsidiaries submitted a mitigation plan that provides for a comprehensive review of their CIPS compliance programs.Whether and to what extent penalties may be assessed against PSCo for the issues identified and self-reported to date is unclear. NERC Advisory Regarding Impact of Transmission Field Conditions on Facility Ratings — In October 2010, the NERC issued an advisory requiring utilities to perform an assessment of field versus assumed “as built” transmission infrastructure conditions.In December 2010, the NERC issued a revised advisory extending the period for affected entities to complete their initial assessment and corrective actions until 2013 and 2014, respectively.The advisory compliance cost for PSCo is estimated at $6.8 million.PSCo will seek recovery through applicable rate-making mechanisms. Electric Transmission Rate Regulation— The FERC regulates the rates charged and terms and conditions for electric transmission services.FERC policy encourages utilities to turn over the functional control of their electric transmission assets for the sale of electric transmission services to an RTO.Each RTO separately files regional transmission tariff rates for approval by the FERC.All members within that RTO are then subjected to those rates.In 2009, PSCo filed a tariff to participate with other utilities in WestConnect, a consortium of utilities offering regionalized non-firm transmission services.The WestConnect tariff was effective in the first quarter of 2009.The WestConnect tariff has not had a material impact on PSCo transmission usage or revenues.WestConnect may provide wholesale energy market functions in the future, but would not be an RTO. 11 Index Proposed Rulemaking on Transmission Planning and Cost Allocation —In June 2010, the FERC issued a NOPR regarding transmission planning and cost allocation.The NOPR would (1) require that local and regional transmission planning processes address public policy requirements established by state or federal laws or regulations; (2) improve coordination between neighboring transmission planning regions of interregional facilities; (3) eliminate any preferential right at the federal level for an incumbent transmission provider to construct new transmission facilities in its service territory, referred to as a ROFR; and (4) require cost allocation methods for transmission facilities to satisfy newly established cost allocation principles.The FERC will consider the written comments provided on the NOPR prior to adopting a final rule.The content of the final rule cannot be predicted at this time; however, limiting an incumbent utility’s preferential ROFR to build transmission in its service territory states may have a negative impact on longer-term growth opportunities for the Xcel Energy utility subsidiaries. Market-Based Rate Rules— Each of the Xcel Energy utility subsidiaries was granted market-based rate authority.PSCo filed a request for market-based rate reauthorization outside its service territory in June 2010.The request is pending FERC action.Presently the Xcel Energy utility subsidiaries may not sell power at market-based rates within the PSCo BAL, where they have been found to have market power under the FERC’s applicable analysis. PSCo has cost-based coordination tariffs that they may use to make sales in their balancing authorities. FERC Tie Line Investigation— In October2007, the FERC Office of Enforcement, DOI, commenced a non-public investigation of use of network transmission service arrangements across the Lamar Tie Line, a transmission facility that connects PSCo and SPS.In July2008, the DOI issued a preliminary report alleging Xcel Energy violated certain FERC policies, rulesand approved tariffs that could result in material penalties under the FERC penalty guidelines.The report does not constitute a finding by the FERC, which may accept, modify or reject any or all of the preliminary conclusions set forth in the report.Xcel Energy provided a response that disagreed with the preliminary report and demonstrated compliance with applicable standards.In December 2010, the DOI initiated settlement negotiations with Xcel Energy regarding possible resolution of the non-public investigation.The final outcome of the FERC DOI investigation and to what extent FERC may seek to impose penalties for violations is unknown at this time. Pacific Northwest FERC Refund Proceeding — In July2001, the FERC ordered a preliminary hearing to determine whether there may have been unjust and unreasonable charges for spot market bilateral sales in the Pacific Northwest for December 2000 through June2001.PSCo supplied energy to the Pacific Northwest markets during this period and has been a participant in the hearings.In September2001, the presiding ALJ concluded that prices in the Pacific Northwest during the referenced period were the result of a number of factors, including the shortage of supply, excess demand, drought and increased natural gas prices.Under these circumstances, the ALJ concluded that the prices in the Pacific Northwest markets were not unreasonable or unjust and no refunds should be ordered.Subsequent to the ruling, the FERC has allowed the parties to request additional evidence.Parties have claimed that the total amount of transactions with PSCo subject to refund is $34million.In June2003, the FERC issued an order terminating the proceeding without ordering further proceedings.Certain purchasers filed appeals of the FERC’s orders in this proceeding with the U.S. Court of Appeals for the Ninth Circuit. In an order issued in August2007, the Court of Appeals remanded the proceeding back to the FERC.The Court of Appeals also indicated that the FERC should consider other rulings addressing overcharges in the California organized markets.The Court of Appeals denied a petition for rehearing in April2009, and the mandate was issued. The FERC has yet to act on this order on remand; currently, certain motions concerning procedures on remand are pending before the FERC. 12 Index Electric Operating Statistics Year Ended Dec. 31, Electric sales (Millions of KWh) Residential Commercial and industrial Public authorities and other Total retail Sales for resale Total energy sold Number of customers at end of period Residential Commercial and industrial Public authorities and other Total retail Wholesale 26 30 35 Total customers Electric revenues (Thousands of Dollars) Residential $ $ $ Commercial and industrial Public authorities and other Total retail Wholesale Other electric revenues Total electric revenues $ $ $ KWh sales per retail customer Revenue per retail customer $ $ $ Residential revenue per KWh ¢ 9.89 ¢ 10.27 ¢ Commercial and industrial revenue per KWh Wholesale revenue per KWh NATURAL GAS UTILITY OPERATIONS The most significant developments in the natural gas operations of PSCo are continued volatility in natural gas market prices, safety requirements for natural gas pipelines and the continued trend of declining use per residential customer, as well as small commercial and industrial customers (C&I), as a result of improved building construction technologies, higher appliance efficiencies, and conservation.From 2000 to 2010, average annual sales to the typical PSCo residential customer declined from 93 MMBtu per year to 81 MMBtu per year, and to a typical small C&I customer declined from 455 MMBtu per year to 403 MMBtu per year on a weather-normalized basis.Although wholesale price increases do not directly affect earnings because of natural gas cost recovery mechanisms, high prices can encourage further efficiency efforts by customers. Public Utility Regulation Summary of Regulatory Agencies and Areas of Jurisdiction— PSCo is regulated by the CPUC with respect to its facilities, rates, accounts, services and issuance of securities.PSCo holds a FERC certificate that allows it to transport natural gas in interstate commerce without PSCo becoming subject to full FERC jurisdiction under the federal Natural Gas Act.PSCo is also subject to the jurisdiction of the FERC with respect to certain natural gas transactions in interstate commerce.PSCo is subject to the U.S. Department of Transportation and the CPUC for pipeline safety compliance. 13 Index Purchased Gas and Conservation Cost-Recovery Mechanisms— PSCo has two retail adjustment clauses that recover purchased gas and other resource costs: ● GCA— The GCA mechanism allows PSCo to recover its actual costs of purchased gas and transportation to meet the requirements of its customers.The GCA is revised quarterly to allow for changes in gas rates. ● DSMCA— PSCo has a low-income energy assistance program.The costs of this energy conservation and weatherization program are recovered through the gas DSMCA. ● PDRA — The PDRA recovers revenue lost to decreasing use per customer beyond a threshold.No revenue is currently recovered through this clause. PBRP and QSP Requirements— The CPUC established a combined electric and natural gas QSP.This regulatory plan includes a natural gas QSP that provides for bill credits to customers if PSCo does not achieve certain performance targets relating to natural gas leak repair time and customer service through 2012.PSCo regularly monitors and records as necessary an estimated customer refund obligation under the PBRP.In Aprilof each year following the measurement period, PSCo files its proposed rate adjustment under the PBRP.The CPUC conducts proceedings to review and approve these rate adjustments annually. See Note 12 to the consolidated financial statements for further discussion. Capability and Demand PSCo projects peak day natural gas supply requirements for firm sales and backup transportation, which include transportation customers contracting for firm supply backup, to be 1,908,006 MMBtu.In addition, firm transportation customers hold 562,175 MMBtu of capacity for PSCo without supply backup.Total firm delivery obligation for PSCo is 2,470,181 MMBtu per day.The maximum daily deliveries for PSCo in 2010 for firm and interruptible services were 1,820,806 MMBtu on Jan. 7, 2010. PSCo purchases natural gas from independent suppliers, generally based on market indices that reflect current prices.The natural gas is delivered under transportation agreements with interstate pipelines.These agreements provide for firm deliverable pipeline capacity of approximately 1,838,824 MMBtu per day, which includes 849,568 MMBtu of supplies held under third-party underground storage agreements.In addition, PSCo operates three company-owned underground storage facilities, which provide about 41,000 MMBtu of natural gas supplies on a peak day.The balance of the quantities required to meet firm peak day sales obligations are primarily purchased at PSCo’s city gate meter stations and a small amount is received directly from wellhead sources. PSCo is required by CPUC regulations to filea natural gas purchase plan by Juneof each year projecting and describing the quantities of natural gas supplies, upstream services and the costs of those supplies and services for the 12-month period of the following year.PSCo is also required to filea natural gas purchase report by Octoberof each year reporting actual quantities and costs incurred for natural gas supplies and upstream services for the previous 12-month period. Natural Gas Supply and Costs PSCo actively seeks natural gas supply, transportation and storage alternatives to yield a diversified portfolio that provides increased flexibility, decreased interruption and financial risk and economical rates.In addition, PSCo conducts natural gas price hedging activities that have been approved by the CPUC.This diversification involves numerous supply sources with varied contract lengths. The following table summarizes the average delivered cost per MMBtu of natural gas purchased for resale by PSCo’s regulated retail natural gas distribution business: $ PSCo has natural gas supply, transportation and storage agreements that include obligations for the purchase and/or delivery of specified volumes of natural gas or to make payments in lieu of delivery.At Dec.31, 2010, PSCo was committed to approximately $1.1billion in such obligations under these contracts, which expire in various years from 2011 through 2029. PSCo purchases natural gas by optimizing a balance of long-term and short-term natural gas purchases, firm transportation and natural gas storage contracts.During 2010, PSCo purchased natural gas from approximately 41 suppliers. 14 Index Natural Gas Operating Statistics Year Ended Dec. 31, Natural gas deliveries (Thousands of MMBtu) Residential Commercial and industrial Total retail Transportation and other Total deliveries Number of customers at end of period Residential Commercial and industrial Total retail Transportation and other Total customers Natural gas revenues (Thousands of Dollars) Residential $ $ $ Commercial and industrial Total retail Transportation and other Total natural gas revenues $ $ $ MMBtu sales per retail customer Revenue per retail customer $ $ $ Residential revenue per MMBtu ¢ 7.80 ¢ 9.71 ¢ Commercial and industrial revenue per MMBtu Transportation and other revenue per MMBtu ENVIRONMENTAL MATTERS PSCo’s facilities are regulated by federal and state environmental agencies.These agencies have jurisdiction over air emissions, water quality, wastewater discharges, solid wastes and hazardous substances.Various company activities require registrations, permits, licenses, inspections and approvals from these agencies.PSCo has received all necessary authorizations for the construction and continued operation of its generation, transmission and distribution systems.PSCo facilities have been designed and constructed to operate in compliance with applicable environmental standards. PSCo strives to comply with all environmental regulations applicable to its operations.However, it is not possible to determine when or to what extent additional facilities or modifications of existing or planned facilities will be required as a result of changes to environmental regulations, interpretations or enforcement policies or, what effect future laws or regulations may have upon PSCo’s operations.See Note 13 to the consolidated financial statements for further discussion. EMPLOYEES The number of full-time PSCo employees at Dec.31, 2010 and 2009 was 2,823 and 2,791, respectively.Of these full-time employees, 2,142, or 76 percent, and 2,124, or 76percent, respectively, are covered under collective bargaining agreements which expire in May 2014.Employees of Xcel Energy Services Inc., a subsidiary of Xcel Energy, also provide services to PSCo and are not considered in the above amounts. 15 Index Item 1A — Risk Factors Oversight of Risk and Related Processes The goal of Xcel Energy’s risk management process, which includes PSCo, is to understand, manage and, when possible, mitigate material risk; management is responsible for identifying and managing risks, while Xcel Energy’s Board of Directors oversees and holds management accountable.As described more fully below, PSCo is faced with a number of different types of risk.We confront legislative and regulatory policy and compliance risks, including risks related to climate change and emission of CO2; risks for recovery of capital and operating costs; resource planning and other long-term planning risks, including resource acquisition risks; financial risks, including credit, interest rate and capital market risks; and macroeconomic risks, including risks related to economic conditions and changes in demand for our products and services.Cross-cutting risks such as these are discussed and managed across business areas and coordinated by Xcel Energy’s and PSCo’s senior management.Our risk management process has three parts: identification and analysis, management and mitigation and communication and disclosure. Our management identifies and analyzes risks to determine materiality and other attributes like timing, probability and controllability.Management broadly considers our business, the utility industry, the domestic and global economy and the environment to identify risks.Identification and analysis occurs formally through a key risk assessment process conducted by senior management, the securities disclosure process, the hazard risk management process and internal auditing and compliance with financial and operational controls.Management also identifies and analyzes risk through its business planning process and development of goals and key performance indicators, which include risk identification to determine barriers to implementing our strategy.At the same time, the business planning process identifies areas in which there is a potential for a business area to take inappropriate risk to meet goals and determines how to prevent inappropriate risk-taking. Management seeks to mitigate the risks inherent in the implementation of Xcel Energy’s and PSCo’s strategy.The process for risk mitigation includes adherence to our code of conduct and other compliance policies, operation of formal risk management structures and groups, and overall business management.At a threshold level, we have developed a robust compliance program and promote a culture of compliance, which mitigates risk.Building on this culture of compliance, we manage and mitigate risks through operation of formal risk management structures and groups, including management councils, risk committees and the services of corporate areas such as internal audit, the corporate controller and legal services.While we have developed a number of formal structures for risk management, many material risks affect the business as a whole and are managed across business areas. Management also communicates with Xcel Energy’s Board and key stakeholders regarding risk.Management provides information to Xcel Energy’s Board in presentations and communications over the course of the year.Senior management presents an assessment of key risks to the Board annually.The presentation of the key risks and the discussion provides the Board with information on the risks management believes are material, including the earnings impact, timing, likelihood and controllability.Based on this presentation, the Board reviews risks at an enterprise level and confirms risk management and mitigation are included in Xcel Energy’s and PSCo’s strategy.The guidelines on corporate governance and committee charters define the scope of review and inquiry for the Board and committees.The standing committees also oversee risk management as part of their charters.Each committee has responsibility for overseeing aspects of risk and our management and mitigation of the risk.The Xcel Energy Board has overall responsibility for risk oversight.As described above, the Board reviews the key risk assessment process presented by senior management.This key risk assessment analyzes the most likely areas of future risk to Xcel Energy.The Xcel Energy Board also reviews the performance and annual goals of each business area.This review, when combined with the oversight of specific risks by the committees, allows the Board to confirm risk is considered in the development of goals and that risk has been adequately considered and mitigated in the execution of corporate strategy.The presentation of the assessment of key risks also provides the basis for the discussion of risk in our public filings and securities disclosures. 16 Index Risks Associated with Our Business Environmental Risks We are subject to environmental laws and regulations, with which compliance could be difficult and costly. We are subject to environmental laws and regulations that affect many aspects of our past, present and future operations, including air emissions, water quality, wastewater discharges and the generation, transport and disposal of solid wastes and hazardous substances.These laws and regulations require us to obtain and comply with a wide variety of environmental registrations, licenses, permits, inspections and other approvals.Environmental laws and regulations can also require us to restrict or limit the output of certain facilities or the use of certain fuels, to install pollution control equipment at our facilities, clean up spills and correct environmental hazards and other contamination.Both public officials and private individuals may seek to enforce the applicable environmental laws and regulations against us.We may be required to pay all or a portion of the cost to remediate (i.e. clean-up) sites where our past activities, or the activities of certain other parties, caused environmental contamination.At Dec.31, 2010, these sites included: ● Sites of former MGPs operated by us, our predecessors, or other entities; and ● Third party sites, such as landfills, for which we are alleged to be a potentially responsible party that sent hazardous materials and wastes. We are also subject to mandates to provide customers with clean energy, renewable energy and energy conservation offerings.These mandates are designed in part to mitigate the potential environmental impacts of utility operations.Failure to meet the requirements of these mandates may result in fines or penalties, which could have a material adverse effect on our results of operations.If our regulators do not allow us to recover all or a part of the cost of capital investment or the O&M costs incurred to comply with the mandates, it could have a material adverse effect on our results of operations. In addition, existing environmental laws or regulations may be revised, and new laws or regulations seeking to protect the environment may be adopted or become applicable to us, including but not limited to regulation of mercury, NOx, SO2, CO2, particulates and coal ash.We may also incur additional unanticipated obligations or liabilities under existing environmental laws and regulations. We are subject to physical and financial risks associated with climate change. There is a growing consensus that emissions of GHGs are linked to global climate change.Climate change creates physical and financial risk.Physical risks from climate change include an increase in sea level and changes in weather conditions, such as changes in precipitation and extreme weather events.We do not serve any coastal communities so the possibility of sea level rises does not directly affect us or our customers. Our customers’ energy needs vary with weather conditions, primarily temperature and humidity.For residential customers, heating and cooling represent their largest energy use.To the extent weather conditions are affected by climate change, customers’ energy use could increase or decrease depending on the duration and magnitude of the changes. Increased energy use due to weather changes may require us to invest in more generating assets, transmission and other infrastructure to serve increased load.Decreased energy use due to weather changes may affect our financial condition, through decreased revenues.Extreme weather conditions in general require more system backup, adding to costs, and can contribute to increased system stresses, including service interruptions.Weather conditions outside of our service territory could also have an impact on our revenues.We buy and sell electricity depending upon system needs and market opportunities.Extreme weather conditions creating high energy demand on our own and/or other systems may raise electricity prices as we buy short-term energy to serve our own system, which would increase the cost of energy we provide to our customers. Severe weather impacts our service territories, primarily when thunderstorms, tornadoes and snow or ice storms occur.To the extent the frequency of extreme weather events increases, this could increase our cost of providing service.Changes in precipitation resulting in droughts or water shortages could adversely affect our operations, principally our fossil generating units.A negative impact to water supplies due to long-term drought conditions could adversely impact our ability to provide electricity to customers, as well as increase the price they pay for energy.We may not recover all costs related to mitigating these physical and financial risks. 17 Index To the extent climate change impacts a region’s economic health, it may also impact our revenues.Our financial performance is tied to the health of the regional economies we serve.The price of energy, as a factor in a region’s cost of living as well as an important input into the cost of goods and services, has an impact on the economic health of our communities.The cost of additional regulatory requirements, such as a tax on GHGs or additional environmental regulation could impact the availability of goods and prices charged by our suppliers which would normally be borne by consumers through higher prices for energy and purchased goods.To the extent financial markets view climate change and emissions of GHGs as a financial risk, this could negatively affect our ability to access capital markets or cause us to receive less than ideal terms and conditions. Financial Risks Our profitability depends in part on our ability to recover costs from our customers and there may be changes in circumstances or in the regulatory environment that impair our ability to recover costs from our customers. We are subject to comprehensive regulation by federal and state utility regulatory agencies.The CPUC regulates many aspects of our utility operations, including siting and construction of facilities, customer service and the rates that we can charge customers.The FERC has jurisdiction, among other things, over wholesale rates for electric transmission service, the sale of electric energy in interstate commerce and certain natural gas transactions in interstate commerce. Our profitability is dependent on our ability to recover the costs of providing energy and utility services to our customers and earn a return on our capital investment in our utility operations.We currently provide service at rates approved by one or more regulatory commissions.These rates are generally regulated based on an analysis of our costs incurred in a test year.Thus, the rates we are allowed to charge may or may not match our costs at any given time.While rate regulation is premised on providing a reasonable opportunity to earn a reasonable rate of return on invested capital, there can be no assurance that the applicable regulatory commission will judge all of our costs to have been prudently incurred or that the regulatory process in which rates are determined will always result in rates that will produce full recovery of our costs.Rising fuel costs could increase the risk that we will not be able to fully recover our fuel costs from our customers.Furthermore, there could be changes in the regulatory environment that would impair our ability to recover costs historically collected from our customers. Management currently believes these prudently incurred costs are recoverable given the existing regulatory mechanisms in place.However, changes in regulations or the imposition of additional regulations, including additional environmental regulation or regulation related to climate change, could have an adverse impact on our results of operations and hence could materially and adversely affect our ability to meet our financial obligations, including debt payments. Any reductions in our credit ratings could increase our financing costs and the cost of maintaining certain contractual relationships. We cannot be assured that any of our current ratings will remain in effect for any given period of time or that a rating will not be lowered or withdrawn entirely by a rating agency.In addition, our credit ratings may change as a result of the differing methodologies or change in the methodologies used by the various rating agencies.For example, Standard& Poor’s calculates an imputed debt associated with capacity payments from purchase power contracts.An increase in the overall level of capacity payments would increase the amount of imputed debt, based on Standard& Poor’s methodology.Therefore, our credit ratings could be adversely affected based on the level of capacity payments associated with purchase power contracts or changes in how imputed debt is determined.Any downgrade could lead to higher borrowing costs.Also, we may enter into certain procurement and derivative contracts that require the posting of collateral or settlement of applicable contracts if credit ratings fall below investment grade. We are subject to capital market and interest rate risks. Utility operations require significant capital investment in property, plant and equipment; consequently, we are an active participant in debt and equity markets.Any disruption in capital markets could have a material impact on our ability to fund our operations.Capital markets are global in nature and are impacted by numerous issues and events throughout the world economy, such as the recent concerns regarding European sovereign debt.Capital market disruption events and resulting broad financial market distress, such as the events surrounding the collapse in the U.S. sub-prime mortgage market, could prevent us from issuing new securities or cause us to issue securities with less than ideal terms and conditions, such as higher interest rates. Higher interest rates on short-term borrowings with variable interest rates could also have an adverse effect on our operating results.Changes in interest rates may also impact the fair value of the debt securities in the master pension trust, as well as our ability to earn a return on short-term investments of excess cash. 18 Index We are subject to credit risks. Credit risk includes the risk that our retail customers will not pay their bills, which may lead to a reduction in liquidity and an eventual increase in bad debt expense.Retail credit risk is comprised of numerous factors including the price of products and services provided, the overall economy and local economies in the geographic areas we serve, including local unemployment rates. Credit risk also includes the risk that various counterparties that owe us money or product will breach their obligations.Should the counterparties to these arrangements fail to perform, we may be forced to enter into alternative arrangements.In that event, our financial results could be adversely affected and we could incur losses. One alternative available to address counterparty credit risk is to transact on liquid commodity exchanges.The credit risk is then socialized through the exchange central clearinghouse function.While exchanges do remove counterparty credit risk, all participants are subject to margin requirements, which create an additional need for liquidity to post margin as exchange positions change value daily.The recently enacted Dodd-Frank Wall Street Reform Act may require broad clearing of financial swap transactions through a central counterparty, which may lead to additional margin requirements that could impact our liquidity. Also, in October 2010, the FERC finalized its rulemaking addressing the credit policies of organized electric markets, such as MISO, which may lead to additional margin requirements that could impact our liquidity. We may at times have direct credit exposure inour short-termwholesaleand commoditytrading activity to various financial institutions trading for their own accounts or issuing collateral support on behalf of other counterparties.We may also have some indirect credit exposure due to participation in organized markets, such as PJM and MISO, in which any credit losses are socialized to all market participants. We do have additional indirect credit exposures to various financial institutions in the form of letters of creditprovided as securityby power suppliers under various long-term physical purchased powercontracts.If any of the credit ratings of the letter of credit issuers were to drop below the designated investment grade rating stipulated in the underlying long term purchased power contracts, the supplier would need to replace that security with an acceptable substitute. If the security were not replaced, the party would be intechnical default under the contract, which would enable us to exercise our contractual rights. Increasing costs associated with our defined benefit retirement plans and other employee benefits may adversely affect our results of operations, financial position, or liquidity. We have defined benefit pension and postretirement plans that cover substantially all of our employees.Assumptions related to future costs, return on investments, interest rates and other actuarial assumptions have a significant impact on our funding requirements related to these plans.These estimates and assumptions may change based on economic conditions, actual stock market performance, changes in interest rates and changes in governmental regulations.In addition, the Pension Protection Act of 2006 changed the minimum funding requirements for defined benefit pension plans beginning in 2008.Therefore, our funding requirements and related contributions may change in the future.Also, the payout of a significant percentage of pension plan liabilities in a single year due to high retirements or employees leaving the company would trigger settlement accounting and could require the company to recognize material incremental pension expense related to unrecognized plan losses in the year these liabilities are paid. Increasing costs associated with health care plans may adversely affect our results of operations. Our self-insured costs of health care benefits for eligible employees and costs for retiree health care plans have increased substantially in recent years.Increasing levels of large individual health care claims and overall health care claims could have an adverse impact on our operating results, financial position, and liquidity.We believe that our employee benefit costs, including costs related to health care plans for our employees and former employees, will continue to rise.Legislation related to health care could also significantly change our benefit programs and costs. Operational Risks We are subject to commodity risks and other risks associated with energy markets and energy production. We engage in wholesale sales and purchases of electric capacity, energy and energy-related products and are subject to market supply and commodity price risk.Commodity price changes can affect the value of our commodity trading derivatives.We mark certain derivatives to estimated fair market value on a daily basis (mark-to-market accounting), which may cause earnings volatility.Actual settlements can vary significantly from these estimates, and significant changes from the assumptions underlying our fair value estimates could cause significant earnings variability. 19 Index If we encounter market supply shortages or our suppliers are otherwise unable to meet their contractual obligations, we may be unable to fulfill our contractual obligations to our retail, wholesale and other customers at previously authorized or anticipated costs.Any such disruption, if significant, could cause us to seek alternative supply services at potentially higher costs or suffer increased liability for unfulfilled contractual obligations.Any significantly higher energy or fuel costs relative to corresponding sales commitments would have a negative impact on our cash flows and could potentially result in economic losses.Potential market supply shortages may not be fully resolved through alternative supply sources and such interruptions may cause short-term disruptions in our ability to provide electric and/or natural gas services to our customers.The impact of these cost and reliability issues depends on our operating conditions such as generation fuels mix, availability of water for cooling, availability of fuel transportation, electric generation capacity, transmission, etc. Our utility operations are subject to long-term planning risks. On a periodic basis, or as needed, our utility operations file long-term resource plans with our regulators.These plans are based on numerous assumptions over the relevant planning horizon such as:sales growth, economic activity, costs, regulatory mechanisms, impact of technology on sales and production, customer response and continuation of the existing utility business model.Given the uncertainty in these planning assumptions, there is a risk that the magnitude and timing of resource additions and demand may not coincide.This could lead to under recovery of costs or insufficient resources to meet customer demand. Our natural gas transmission and distribution operations involve numerous risks that may result in accidents and other operating risks and costs. There are inherent in our natural gas transmission and distribution activities a variety of hazards and operating risks, such as leaks, explosions and mechanical problems, which could cause substantial financial losses.In addition, these risks could result in loss of human life, significant damage to property, environmental pollution, impairment of our operations and substantial losses to us.In accordance with customary industry practice, we maintain insurance against some, but not all, of these risks and losses. The occurrence of any of these events not fully covered by insurance could have a material adverse effect on our financial position and results of operations.For our natural gas transmission or distribution lines located near populated areas, including residential areas, commercial business centers, industrial sites and other public gathering areas, the level of potential damages resulting from these risks is greater. As we are a subsidiary of Xcel Energy, we may be negatively affected by events impacting the credit or liquidity of Xcel Energy and its affiliates. If Xcel Energy were to become obligated to make payments under various guarantees and bond indemnities or to fund its other contingent liabilities, or if either Standard& Poor’s or Moody’s were to downgrade Xcel Energy’s credit rating below investment grade, Xcel Energy may be required to provide credit enhancements in the form of cash collateral, letters of credit or other security to satisfy part or potentially all of these exposures.If either Standard& Poor’s or Moody’s were to downgrade Xcel Energy’s debt securities below investment grade, it would increase Xcel Energy’s cost of capital and restrict its access to the capital markets.This could limit Xcel Energy’s ability to contribute equity or make loans to us, or may cause Xcel Energy to seek additional or accelerated funding from us in the form of dividends.If such event were to occur, we may need to seek alternative sources of funds to meet our cash needs. As of Dec.31, 2010, Xcel Energy had approximately $9.3 billion of long-term debt and $0.5 billion of short-term debt and current maturities.Xcel Energy provides various guarantees and bond indemnities supporting some of its subsidiaries by guaranteeing the payment or performance by these subsidiaries for specified agreements or transactions. Xcel Energy also has other contingent liabilities resulting from various tax disputes and other matters.Xcel Energy’s exposure under the guarantees is based upon the net liability of the relevant subsidiary under the specified agreements or transactions.The majority of Xcel Energy’s guarantees limit its exposure to a maximum amount that is stated in the guarantees.As of Dec.31, 2010, Xcel Energy had guarantees outstanding with a maximum stated amount of approximately $155.7 million and $18.0 million of exposure.Xcel Energy also had additional guarantees of $32.5 million at Dec. 31, 2010 for performance and payment of surety bonds for the benefit of itself and its subsidiaries, with total exposure that cannot be estimated at this time.If Xcel Energy were to become obligated to make payments under these guarantees and bond indemnities or become obligated to fund other contingent liabilities, it could limit Xcel Energy’s ability to contribute equity or make loans to us, or may cause Xcel Energy to seek additional or accelerated funding from us in the form of dividends.If such event were to occur, we may need to seek alternative sources of funds to meet our cash needs. 20 Index We are a wholly owned subsidiary of Xcel Energy.Xcel Energy can exercise substantial control over our dividend policy and business and operations and may exercise that control in a manner that may be perceived to be adverse to our interests. All of the members of our board of directors, as well as many of our executive officers, are officers of Xcel Energy.Our board makes determinations with respect to a number of significant corporate events, including the payment of our dividends. We have historically paid quarterly dividends to Xcel Energy.In 2010, 2009 and 2008 we paid $265.8 million, $266.2 million and $271.0 million of dividends to Xcel Energy, respectively.If Xcel Energy’s cash requirements increase, our board of directors could decide to increase the dividends we pay to Xcel Energy to help support Xcel Energy’s cash needs.This could adversely affect our liquidity.The amount of dividends that we can pay is limited to some extent by our indenture for our first mortgage bonds. Public Policy Risks We may be subject to legislative and regulatory responses to climate change and emissions, with which compliance could be difficult and costly. Increased public awareness and concern regarding climate change may result in more regional and/or federal requirements to reduce or mitigate the effects of GHGs. Numerous states have announced or adopted programs to stabilize and reduce GHGs, and federal legislation has been introduced in both houses of Congress.Internationally, other nations have already agreed to regulate emissions of GHGs pursuant to the United Nations Framework Convention on Climate Change, also known as the “Kyoto Protocol,” by 2012.In addition, in 2009, the United States submitted a non-binding GHG emission reduction target of 17 percent compared to 2005 levels pursuant to the Copenhagen Accord.Such legislative and regulatory responses related to climate change and new interpretations of existing laws through climate change litigation create financial risk as our electric generating facilities are likely to be subject to regulation under climate change laws introduced at either the state or federal level within the next few years. The EPA has taken steps to regulate GHGs under the CAA.In December 2009, the EPA issued a finding that GHG emissions endanger public health and welfare, and that motor vehicle emissions contribute to the GHGs in the atmosphere.This endangerment finding created a mandatory duty for the EPA to regulate GHGs from light duty motor vehicles.In January 2011, new EPA permitting requirements became effective for GHG emissions of new and modified large stationary sources, which are applicable to construction of new power plants or power plant modifications that increase emissions above a certain threshold. The EPA has also announced that it will propose GHG regulations applicable to emissions from existing power plants in July 2011, with final standards to be issued in 2012. We are also currently a party to climate change lawsuits and may be subject to additional climate change lawsuits, including lawsuits similar to those described in Note13, Commitments and Contingent Liabilities, in the notes to the consolidated financial statements.While we believe such lawsuits are without merit, an adverse outcome in any of these cases could require substantial capital expenditures that cannot be determined at this time and could possibly require payment of substantial penalties or damages.Defense costs associated with such litigation can also be significant.Such payments or expenditures could affect results of operations, cash flows, and financial condition if such costs are not recovered through regulated rates. Many of the federal and state climate change legislative proposals use a cap and trade policy structure, in which GHG emissions from a broad cross-section of the economy would be subject to an overall cap.Under the proposals, the cap becomes more stringent with the passage of time.The proposals establish mechanisms for GHG sources, such as power plants, to obtain “allowances” or permits to emit GHGs during the course of a year.The sources may use the allowances to cover their own emissions or sell them to other sources that do not hold enough emission allowances for their own operations.Proponents of the cap and trade policy believe it will result in the most cost effective, flexible emission reductions.There are many uncertainties, however, regarding when and in what form climate change legislation or regulation will be enacted.The impact of legislation and regulations, including a cap and trade structure, on us and our customers will depend on a number of factors, including whether GHG sources in multiple sectors of the economy are regulated, the overall GHG emissions cap level, the degree to which GHG offsets are allowed, the allocation of emission allowances to specific sources and the indirect impact of carbon regulation on natural gas and coal prices.While we do not have operations outside of the United States, any international treaties or accords could have an impact to the extent they lead to future federal or state regulations.Another important factor is our ability to recover the costs incurred to comply with any regulatory requirements that are ultimately imposed.We may not be able to timely recover all costs related to complying with regulatory requirements imposed on us.If our regulators do not allow us to recover all or a part of the cost of capital investment or the O&M costs incurred to comply with the mandates, it could have a material adverse effect on our results of operations. 21 Index We are also subject to a significant number of proposed and potential rules that will impact our coal-fired and other generation facilities.These include, but are not limited to, rules associated with mercury, regional haze, ozone, ash management and cooling water intake systems.The costs of investment to comply with these rules could be substantial.We may not be able to timely recover all costs related to complying with regulatory requirements imposed on us. Increased risks of regulatory penalties could negatively impact our business. The Energy Act increased the FERC’s civil penalty authority for violation of FERC statutes, rulesand orders.The FERC can now impose penalties of $1million per violation per day.In addition, more than 120 electric reliability standards that were historically subject to voluntary compliance are now mandatory and subject to potential financial penalties by NERC or FERC for violations.If a serious reliability incident did occur, it could have a material adverse effect on our operations or financial results. Macroeconomic Risks Economic conditions could negatively impact our business. Our operations are affected by local, national and worldwide economic conditions.The consequences of a prolonged economic recession and uncertainty of recovery may result in a sustained lower level of economic activity and uncertainty with respect to energy prices and the capital and commodity markets.A sustained lower level of economic activity may also result in a decline in energy consumption, which may adversely affect our revenues and future growth.Instability in the financial markets, as a result of recession or otherwise, also may affect the cost of capital and our ability to raise capital, which are discussed in greater detail in the capital market risk section above. Current economic conditions may be exacerbated by insufficient financial sector liquidity leading to potential increased unemployment, which may impact customers’ ability to pay timely, increase customer bankruptcies, and may lead to increased bad debt. Further, worldwide economic activity has an impact on the demand for basic commodities needed for utility infrastructure, such as steel, copper, aluminum, etc., which may impact our ability to acquire sufficient supplies.Additionally, the cost of those commodities may be higher than expected. Our operations could be impacted by war, acts of terrorism, threats of terrorism or disruptions in normal operating conditions due to localized or regional events. Our generation plants, fuel storage facilities, transmission and distribution facilities and information systems may be targets of terrorist activities that could disrupt our ability to produce or distribute some portion of our energy products.Any such disruption could result in a significant decrease in revenues and significant additional costs to repair and insure our assets, which could have a material adverse impact on our financial condition and results of operations.The potential for terrorism has subjected our operations to increased risks and could have a material adverse effect on our business.While we have already incurred increased costs for security and capital expenditures in response to these risks, we may experience additional capital and operating costs to implement security for our plants, such as additional physical plant security and additional security personnel.We have also already incurred increased costs for compliance with NERC reliability standards associated with critical infrastructure protection, and may experience additional capital and operating costs to comply with the NERC critical infrastructure protection standards as they are implemented and clarified. The insurance industry has also been affected by these events and the availability of insurance covering risks we and our competitors typically insure against may decrease.In addition, the insurance we are able to obtain may have higher deductibles, higher premiums and more restrictive policy terms. For example, wildfire events, particularly in the geographic areas we serve, may cause insurance for wildfire losses to become difficult or expensive to obtain. A security breach of our information systems could impact the reliability of the our generation, transmission and distribution systems and also subject us to financial harm associated with theft or inappropriate release of certain types of information, including, but not limited to system operating information and information regarding our customers and employees.We are unable to quantify the potential impact of such an event, however, such an event could result in significant costs and penalties, as well as legal costs. 22 Index A disruption of the regional electric transmission grid, interstate natural gas pipeline infrastructure or other fuel sources, could negatively impact our business.Because our generation, transmission systems and local natural gas distribution companies are part of an interconnected system, we face the risk of possible loss of business due to a disruption caused by the actions of a neighboring utility or an event (severe storm, severe temperature extremes, generator or transmission facility outage, pipeline rupture, railroad disruption, sudden and significant increase or decrease in wind generation, or any disruption of work force such as may be caused by flu epidemic) within our operating systems or on a neighboring system.Any such disruption could result in a significant decrease in revenues and significant additional costs to repair assets, which could have a material adverse impact on our financial condition and results. The degree to which we are able to maintain day-to-day operations in response to unforeseen events, potentially through the execution of our business continuity plans, will in part determine the financial impact of certain events on our financial condition and results.It’s difficult to predict the magnitude of such events and associated impacts. Rising energy prices could negatively impact our business. Higher fuel costs could significantly impact our results of operations if requests for recovery are unsuccessful.In addition, higher fuel costs could reduce customer demand and/or increase bad debt expense, which could also have a material impact on our results of operations.Delays in the timing of the collection of fuel cost recoveries as compared with expenditures for fuel purchases could have an impact on our cash flows.We are unable to predict future prices or the ultimate impact of such prices on our results of operations or cash flows. Our operating results may fluctuate on a seasonal and quarterly basis and can be adversely affected by milder weather. Our electric and natural gas utility businesses are seasonal, and weather patterns can have a material impact on our operating performance.Demand for electricity is often greater in the summer and winter months associated with cooling and heating.Because natural gas is heavily used for residential and commercial heating, the demand for this product depends heavily upon weather patterns throughout our service territory, and a significant amount of natural gas revenues are recognized in the first and fourth quarters related to the heating season.Accordingly, our operations have historically generated less revenues and income when weather conditions are milder in the winter and cooler in the summer.Unusually mild winters and summers could have an adverse effect on our financial condition and results of operations. Item 1B — Unresolved Staff Comments None. 23 Index Item 2 — Properties Virtually all of the electric utility plant of PSCo is subject to the lien of its first mortgage bond indenture. Electric Utility Generating Stations: PSCo Summer 2010 Net Dependable Station, Location and Unit Fuel Installed Capability (MW) Steam: Arapahoe-Denver, Colo., 2 Units Coal 1951-1955 Cherokee-Denver, Colo., 4 Units Coal 1957-1968 Comanche-Pueblo, Colo., 3 Units Coal 1973-2010 (a) Craig-Craig, Colo., 2 Units Coal 1979-1980 83 (b) Hayden-Hayden, Colo., 2 Units Coal 1965-1976 (c) Pawnee-Brush, Colo. Coal Valmont-Boulder, Colo. Coal Zuni-Denver, Colo., 2 Units Coal 1948-1954 65 Combustion Turbine: Blue Spruce-Aurora, Colo., 2 Units Natural Gas (e) Fort St. Vrain-Platteville, Colo., 6 Units Natural Gas 1972-2009 Rocky Mountain-Keenesburg, Colo., 3 Units Natural Gas (e) Various locations, 6 Units Natural Gas Various Hydro: Cabin Creek-Georgetown, Colo. Pumped Storage, 2 Units Hydro Various locations, 9 Units Hydro Various 26 Wind: Ponnequin-Weld County, Colo. Wind 1999-2001 25 (d) Diesel: Cherokee-Denver, Colo., 2 Units Diesel 6 Total (a) Construction of Comanche Unit 3, a 750 MW coal-fired unit, was completed in 2010.PSCo owns two-thirds of the completed unit. (b) Based on PSCo’s ownership interest of 10 percent. (c) Based on PSCo’s ownership interest of 76 percent of Unit 1 and 37 percent of Unit 2. (d) Amount represents nameplate rating capacity. (e) PSCo completed its acquisition of Blue Spruce Energy Center and Rocky Mountain Energy Center in December 2010.See Note 18 to the consolidated financial statements for further information. Electric utility overhead and underground transmission and distribution lines (measured in conductor miles) at Dec.31, 2010: Conductor Miles 345 KV 230 KV 138 KV 92 115 KV Less than 115 KV PSCo had 222 electric utility transmission and distribution substations at Dec.31, 2010. Natural gas utility mains at Dec.31, 2010: Miles Transmission Distribution 24 Index Item 3 — Legal Proceedings In the normal course of business, various lawsuits and claims have arisen against PSCo.After consultation with legal counsel, PSCo has recorded an estimate of the probable cost of settlement or other disposition for such matters. Additional Information For a discussion of legal claims and environmental proceedings, see Note13 to the consolidated financial statements.For a discussion of proceedings involving utility rates and other regulatory matters, see Item1 for Public Utility Regulation, Summary of Recent Federal Regulatory Developments and Note12 to the consolidated financial statements. Item 4 — Reserved PARTII Item 5 — Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities PSCo is a wholly owned subsidiary of Xcel Energy and there is no market for its common equity securities. PSCo had dividend restrictions imposed by its credit facility and FERC rules. ● PSCo’s credit facility includes a financial covenant that requires the equity-to-total capitalization ratio to be greater than or equal to 35 percent.PSCo was in compliance as its equity-to-total capitalization ratio was 54 percent and 56 percent at Dec.31, 2010 and 2009, respectively. ● Dividends are also subject to the FERC’s jurisdiction under the Federal Power Act, which prohibits the payment of dividends out of capital accounts; payment of dividends is allowed out of retained earnings only. The dividends declared during 2010 and 2009 were as follows: (Thousands of Dollars) First quarter $ $ Second quarter Third quarter Fourth quarter Item 6 — Selected Financial Data This is omitted per conditions set forth in general instructions I(1)(a)and (b)of Form10-K for wholly owned subsidiaries (reduced disclosure format). Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations Discussion of financial condition and liquidity for PSCo is omitted per conditions set forth in general instructions I(1)(a)and (b)of Form10-K for wholly owned subsidiaries.It is replaced with management’s narrative analysis and the results of operations for the current year as set forth in general instructions I(2)(a)of Form10-K for wholly owned subsidiaries (reduced disclosure format). 25 Index Forward Looking Information The following discussion and analysis by management focuses on those factors that had a material effect on the financial condition and results of operations of PSCo during the periods presented, or are expected to have a material impact in the future.It should be read in conjunction with the respective accompanying consolidated financial statements and notes to the consolidated financial statements. Except for the historical statements contained in this report, the matters discussed in the following discussion and analysis are forward-looking statements that are subject to certain risks, uncertainties and assumptions.Such forward-looking statements are intended to be identified in this document by the words “anticipate,”“believe,” “estimate,” “expect,” “intend,” “may,” “objective,” “outlook,” “plan,” “project,” “possible,” “potential,” “should,” and similar expressions.Actual results may vary materially.Forward-looking statements speak only as of the date they are made and we do not undertake any obligation to update them to reflect changes that occur after that date.Factors that could cause actual results to differ materially include, but are not limited to: general economic conditions, including the availability of credit and its impact on capital expenditures and the ability of PSCo to obtain financing on favorable terms; business conditions in the energy industry; actions of credit rating agencies; competitive factors, including the extent and timing of the entry of additional competition in the markets served by PSCo; unusual weather; effects of geopolitical events, including war and acts of terrorism; state, federal and foreign legislative and regulatory initiatives that affect cost and investment recovery, have an impact on rates or have an impact on asset operation or ownership or impose environmental compliance conditions; structures that affect the speed and degree to which competition enters the electric and natural gas markets; costs and other effects of legal and administrative proceedings, settlements, investigations and claims; environmental laws and regulations; actions of accounting regulatory bodies; and the other risk factors listed from time to time by PSCo in reports filed with the SEC, including “Risk Factors” in Item 1A ofPSCo’s Form10-K for the year ended Dec.31, 2010 and Exhibit99.01 to PSCo’s Form10-K for the year ended Dec.31, 2010. Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations PSCo’s net income was approximately $399.7 million for 2010, compared with approximately $323.3 million for 2009. Electric Revenues and Margin Electric revenues and fuel and purchased power expenses are largely impacted by the fluctuation in the price of natural gas and coal used in the generation of electricity, but as a result of the design of fuel recovery mechanisms to recover current expenses, these price fluctuations have little impact on electric margin.The following table details the electric revenues and margin: (Millions of Dollars) Electric revenues $ $ Electric fuel and purchased power ) ) Electric margin $ $ The following tables summarize the components of the changes in electric revenues and margin for the year ended Dec.31: Electric Revenues (Millions of Dollars) 2010 vs. 2009 Retail rate increase $ Fuel and purchased power cost recovery 93 Renewable energy credit sales 33 Phase II and seasonal rates 31 DSM revenue and incentive (partially offset by expenses) 21 Estimated impact of weather 15 Trading 6 Transmission revenues 6 Retail sales increase (excluding weather impact) 6 Other, net 10 Total increase in electric revenues $ 26 Index Electric Margin (Millions of Dollars) 2010 vs. 2009 Retail rate increase $ Phase II and seasonal rates 31 DSM revenue and incentive (partially offset by expenses) 21 Estimated impact of weather 15 Renewable energy credit sales 14 Firm wholesale 8 Retail sales increase (excluding weather impact) 6 Transmission revenues 6 Trading (7 ) Other, net 14 Total increase in electric margin $ Natural Gas Revenues and Margin The cost of natural gas tends to vary with changing sales requirements and unit cost of natural gas purchases.However, due to the design of purchased natural gas cost recovery mechanisms to recover current expenses for sales to retail customers, fluctuations in the cost of natural gas have little effect on natural gas margin.The following table details the natural gas revenues and margin: (Millions of Dollars) Natural gas revenues $ $ Cost of natural gas sold and transported ) ) Natural gas margin $ $ The following tables summarize the components of the changes in natural gas revenues and margin for the year ended Dec.31: Natural Gas Revenues (Millions of Dollars) 2010 vs. 2009 Purchased natural gas adjustment clause recovery $ ) Estimated impact of weather (1
